Cite as 2016 Ark. App. 361


                 ARKANSAS COURT OF APPEALS
                                     DIVISION III
                                     No. CV-15-980



                                               Opinion Delivered: August   31, 2016
HEATHER CROW
                               APPELLANT
                                               APPEAL FROM THE ARKANSAS
                                               WORKERS’ COMPENSATION
V.                                             COMMISSION
                                               [NO. G401349]

ADVANCED DENTAL IMPLANTS AND
DENTURE CENTER
                      APPELLEE
                                               AFFIRMED


                         RAYMOND R. ABRAMSON, Judge

       Heather Crow appeals the October 13, 2015 opinion of the Arkansas Workers’

 Compensation Commission (“the Commission”) that affirmed and adopted the April 29,

 2015 opinion of the Administrative Law Judge, which denied Crow’s request for benefits

 pursuant to Arkansas Code Annotated section 11-9-505(a)(1). Crow argues that the decision

 of the Commission is not supported by substantial evidence. We affirm.

       We review a decision of the Commission to determine whether there is substantial

 evidence to support it. Queen v. Nortel Networks, 2013 Ark. App. 523. We review the

 evidence and all reasonable inferences deducible therefrom in the light most favorable to

 the Commission’s findings. Id. It is the Commission’s province to weigh the evidence and

 determine what is most credible. Id. The issue on appeal is not whether we would have

 reached a different result or whether the evidence would have supported a contrary
                                 Cite as 2016 Ark. App. 361

conclusion; we will affirm if reasonable minds could reach the Commission’s conclusion.

Id.

       It is the Commission’s duty, not ours, to make credibility determinations, to weigh

the evidence, and to resolve conflicts in the evidence and testimony. Adams v. Bemis Co.,

Inc., 2010 Ark. App. 859, at 2. Where the Commission has denied a claim because of the

claimant’s failure to meet her burden of proof, the substantial-evidence standard of review

requires that we affirm if the Commission’s opinion displays a substantial basis for the denial

of relief. Bolus v. Jack Cecil Hardware, 2013 Ark. App. 288. Because this is the sole issue now

before us, and because the Commission’s opinion adequately explains the decision, we

affirm by memorandum opinion. In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d
63 (1985) (per curiam).

       Affirmed.

       VIRDEN and GRUBER, JJ., agree.

       Martin Law Firm, by: Aaron L. Martin, for appellant.

       Smith, Williams & Meeks, L.L.P., by: Gene Williams, for appellees.




                                              2